Exhibit 10.1

 

Discretionary Line of Credit   [LOGO OF PNC BANK] Demand Note     (As-Offered
Rate)     $50,000,000.00   September 30, 2003

 

FOR VALUE RECEIVED, EDGEWOOD SERVICES, INC. (the “Borrower”), with an address at
P.O. Box 897, Pittsburgh, Pennsylvania 15230-0897, promises to pay ON DEMAND to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the
United States of America in immediately available funds at its offices located
at One PNC Plaza, 249 Fifth Avenue, Pittsburgh, PA 15222-2707, or at such other
location as the Bank may designate from time to time, the principal sum of FIFTY
MILLION DOLLARS ($50,000,000.00) (the “Facility”) or such lesser amount as may
be advanced to or for the benefit of the Borrower hereunder, together with
interest accruing on the outstanding principal balance from the date hereof, as
provided below.

 

1. Rate of Interest. Each advance outstanding under this Note will bear interest
at a rate per annum as offered by the Bank in its sole discretion for the
interest period requested, each as agreed upon in writing between the Borrower
and the Bank. Interest will be calculated on the basis of a year of 360 days for
the actual number of days in each interest period. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

 

2. Discretionary Advances. THIS IS NOT A COMMITTED LINE OF CREDIT AND ADVANCES
UNDER THIS NOTE, IF ANY, SHALL BE MADE BY THE BANK IN ITS SOLE DISCRETION.
NOTHING CONTAINED IN THIS NOTE OR ANY OTHER LOAN DOCUMENTS SHALL BE CONSTRUED TO
OBLIGATE THE BANK TO MAKE ANY ADVANCES. THE BANK SHALL HAVE THE RIGHT TO REFUSE
TO MAKE ANY ADVANCES AT ANY TIME WITHOUT PRIOR NOTICE TO THE BORROWER. The
Borrower may request advances, repay and request additional advances hereunder,
subject to the terms and conditions of this Note and the Loan Documents (as
defined herein). In no event shall the aggregate unpaid principal amount of
advances under this Note exceed the face amount of this Note.

 

3. Payment Terms. The outstanding principal amount of each advance shall be
payable on the last day of the applicable interest period for such advance and
ON DEMAND. Accrued interest shall be due and payable in the absence of demand on
the earlier of (a) the last day of the applicable interest period (provided if
any interest period is longer than three (3) months, then interest shall be due
and payable also on the three (3) month anniversary of such interest period and
every three (3) months thereafter) and (b) the Expiration Date (as defined in
the Loan Documents); provided, however, that if no interest period is specified
for an advance, interest shall be due and payable monthly in arrears. THE
BORROWER ACKNOWLEDGES AND AGREES THAT THE BANK MAY AT ANY TIME AND IN ITS SOLE
DISCRETION DEMAND PAYMENT OF ALL AMOUNTS OUTSTANDING UNDER THIS NOTE WITHOUT
PRIOR NOTICE TO THE BORROWER.

 

Any payment of principal or interest under this Note must be received by the
Bank by 2:00 p.m., Eastern Standard Time, on a business day in order to be
credited on such date. If any payment under this Note shall become due on a
Saturday, Sunday or public holiday under the laws of the State where the Bank’s
office indicated above is located, such payment shall be made on the next
succeeding business day and such extension of time shall be included in
computing interest in connection with such payment. The Borrower hereby
authorizes the Bank to charge the Borrower’s deposit account at the Bank for any
payment when due hereunder. Payments received will be applied to charges, fees
and expenses (including attorneys’ fees), accrued interest and principal in any
order the Bank may choose, in its sole discretion.

 

4. Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Following demand, this Note shall bear interest at a rate
per annum (based on a year of 360 days and actual days elapsed) which shall be
two percentage points (2%) in excess of the Prime Rate but not more than the
maximum rate allowed by law (the “Default Rate”). As used herein, “Prime Rate”
shall mean the rate publicly announced by the Bank from time to time as its
prime rate. The Prime Rate is determined from time to time by the Bank as a
means of pricing some loans to its borrowers. The Prime Rate is not tied to any
external rate or index, and does not necessarily reflect the lowest rate of
interest actually charged by the Bank to any particular class or category of
customers. If and when the Prime Rate changes, the rate of interest on this Note
will change automatically without notice to the Borrower, effective on the date
of any such change. Following demand, the Default Rate shall continue to apply
whether or not judgment shall be entered on this Note. Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just

 

1



--------------------------------------------------------------------------------

compensation for anticipated and actual harm incurred by the Bank, and that the
actual harm incurred by the Bank cannot be estimated with certainty and without
difficulty.

 

5. Prepayment; Break Funding Indemnification. The Borrower shall have the right
to prepay any advance hereunder at any time and from time to time, in whole or
in part; subject, however, to payment of any break funding indemnification
amounts owing pursuant to this Section 5. The Borrower shall pay to the Bank, on
written demand therefor, together with the written evidence of the justification
therefor, all direct costs incurred, losses suffered or payments made by Bank by
reason of any change in law or regulation or its interpretation imposing any
reserve, deposit, allocation of capital, or similar requirement (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) on the Bank, its holding company or any of their respective
assets. In addition, the Borrower agrees to indemnify the Bank against any
liabilities, losses or expenses (including, without limitation, loss of margin,
any loss or expense sustained or incurred in liquidating or employing deposits
from third parties, and any loss or expense incurred in connection with funds
acquired to effect, fund or maintain any advance (or any part thereof) bearing
interest based upon a fixed rate) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, (ii) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to Bank to
request, convert, renew or prepay any advance bearing interest based upon a
fixed rate, or (iii) the Borrower’s payment or prepayment (whether voluntary,
after acceleration of the maturity of this Note, upon demand or otherwise) or
conversion of any advance bearing interest based upon a fixed rate on a day
other than the last day of the applicable interest period. A notice as to any
amounts payable pursuant to this paragraph given to the Borrower by the Bank
shall, in the absence of manifest error, be conclusive and shall be payable upon
demand. The Borrower’s indemnification obligations hereunder shall survive the
payment in full of the advances and all other amounts payable hereunder.

 

6. Other Loan Documents. This Note is issued pursuant to the confirmation letter
from the Bank to the Borrower dated of even date herewith, and the other
agreements and documents executed in connection therewith or referred to
therein, the terms of which are incorporated herein by reference (as amended,
modified or renewed from time to time, collectively the “Loan Documents”), and
is secured by the property described in the Loan Documents (if any) and by such
other collateral or guarantees as previously may have been or may in the future
be granted to the Bank to secure this Note.

 

7. Advance Procedures. A request for advance must be received by the Bank prior
to 4:30 p.m., Eastern Standard Time, for same-day advances. If such request is
in writing, it shall be in the form of Exhibit “A” attached hereto. A request
for advance made by telephone must be promptly confirmed in writing in the form
of Exhibit “A” attached hereto. The Borrower authorizes the Bank to accept
telephonic requests for advances, and the Bank shall be entitled to rely upon
the authority of any person providing such instructions. The Borrower hereby
indemnifies and holds the Bank harmless from and against any and all damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) which may arise or be created by the acceptance of such telephone
requests or making such advances. The Bank will enter on its books and records,
which entry when made will, absent manifest error, be presumed correct, the date
and amount of each advance, the interest rate and interest period for each
advance, as well as the date and amount of each payment made by the Borrower.

 

8. Right of Setoff. The Bank retains all rights of setoff against the Borrower’s
money, securities or other property given to the Bank by applicable law. Every
such security interest and right of setoff may be exercised without demand upon
or notice to the Borrower. Every such right of setoff shall be deemed to have
been exercised hereunder without any action of the Bank, although the Bank may
enter such setoff on its books and records at a later time.

 

9. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing (except as may
be agreed otherwise above with respect to borrowing requests) and will be
effective upon receipt. Such notices and other communications may be
hand-delivered, sent by facsimile transmission with confirmation of delivery and
a copy sent by first-class mail, or sent by nationally recognized overnight
courier service, to the addresses for the Bank and the Borrower set forth above
or to such other address as either may give to the other in writing for such
purpose. No delay or omission on the Bank’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered a waiver
of any such right or power, nor will the Bank’s action or inaction impair any
such right or power. No modification, amendment or waiver of any provision of
this Note nor consent to any departure by the Borrower therefrom will be
effective unless made in a writing signed by the Bank. The Borrower agrees to
pay on demand, to the extent permitted by law, all costs and expenses incurred
by the Bank in the enforcement of its rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of the
Bank’s counsel. If any provision of this Note is found to be invalid by a court,
all the other provisions of this Note will remain in full force and effect. The
Borrower and all other makers and indorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. The Borrower
also waives all defenses based on suretyship or impairment of collateral. This
Note shall bind the Borrower and its successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank’s written consent and the Bank at any time may assign this
Note in whole or in part.

 

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE

 

2



--------------------------------------------------------------------------------

BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

 

10. Waiver of Jury Trial. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE
BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

            EDGEWOOD SERVICES, INC. Attest:   /S/    JOSEPH M. HUBER            
 

By:

  /S/    DENIS MCAULEY III        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                  (SEAL) Print Name:           

Print Name:

      DENIS MCAULEY III      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:           Title:   Treasurer

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 

 

3



--------------------------------------------------------------------------------

Exhibit “A”

to

Discretionary Line of Credit Demand Note

 

Request for Advance

Advance Number                     

 

To:

  PNC Bank, National Association     Attention: Hillary Guttman, Corporate
Banking Loan Administration     Facsimile Number: (412) 768-4586

 

Edgewood Services, Inc. (the “Borrower”) hereby requests an advance in the
amount of $                                 (the “Advance”) under its
$50,000,000.00 discretionary line of credit facility with PNC Bank, National
Association (the “Bank”), as governed by that certain Confirmation Letter
between the Borrower and the Bank, dated September 30, 2003, and evidenced by
that certain Discretionary Line of Credit Demand Note executed by the Borrower
in favor of the Bank, dated September 30, 2003 (collectively, the “Loan
Documents”).

 

1. The Advance shall be wire transferred to:

 

The Bank of New York

ABA # 021000018

Account # 8900104104

Edgewood Services, Inc., Special Account for the Exclusive Benefit of Customers
for Edgewood

 

2. The Borrower has performed all of its obligations under the Loan Documents,
and all of the representations and warranties made by the Borrower in the Loan
Documents are true and correct as of the date hereof.

 

3. The Borrower acknowledges and agrees that the delivery of this request shall
in no way obligate the Bank to make such requested Advance, it being understood
that the Loan Documents evidence a discretionary line of credit facility and
advances thereunder, if any, shall be made by the Bank in its sole discretion.

 

4. The undersigned has been duly authorized by the Borrower to make this
request, and the Bank is entitled to rely conclusively on the above instructions
to disburse loan proceeds under the Loan Documents in the amount and manner
specified above.

 

WITNESS the due execution hereof with the intent to be legally bound hereby as
of this              day of                             ,             .

 

EDGEWOOD SERVICES, INC. By:    

--------------------------------------------------------------------------------

Print Name:    

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

 

 

4